             Case 2:20-cv-00756-JS Document 19 Filed 11/16/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KEITHROLLIN THOMPSON                            :           CIVIL ACTION
                                                 :
       v.                                        :           No. 20-756
                                                 :
 SOUTHEASTERN PENNSYLVANIA                       :
 TRANSPORTATION AUTHORITY                        :

                                           ORDER

       AND NOW, this 16th day of November, 2020, upon consideration of Defendant

Southeastern Pennsylvania Transportation Authority’s (SEPTA) Motion to Dismiss, Plaintiff

Keithrollin Thompson’s response, and SEPTA’s reply, and for the reasons stated in the

accompanying Memorandum, it is ORDERED the Motion (Document 13) is GRANTED.

Thompson’s Second Amended Complaint (Document 12) is DISMISSED without prejudice

pursuant to Federal Rule of Civil Procedure 12(b)(6).

       Thompson shall have until December 16, 2020, to file an amended complaint

correcting the pleading deficiencies identified in the accompanying Memorandum. Failure to file

an amended complaint within the time permitted may result in dismissal of this case with

prejudice.

                                                     BY THE COURT:



                                                      /s/ Juan R. Sánchez
                                                     Juan R. Sánchez, C.J.
